 


109 HR 4585 IH: To amend title XVIII of the Social Security Act to remove the cap on disproportionate share adjustment percentages for certain rural hospitals.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4585 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Boustany (for himself and Mr. Spratt) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to remove the cap on disproportionate share adjustment percentages for certain rural hospitals. 
 
 
1.Removal of the cap on disproportionate share adjustment percentages for certain rural hospitals 
(a)In generalSection 1886(d)(5)(F)(xiv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)) is amended— 
(1)in subclause (II), by striking classified as a rural referral center under subparagraph (C) and inserting described in subclause (III); and 
(2)by adding at the end the following new subclause: 
 
(III)A hospital described in this subclause is a hospital that is located in a rural area and has at least 100 beds or is classified as a rural referral center under subparagraph (C).. 
(b)Effective dateThe amendments made by subsection (a) shall apply to discharges occurring on or after the date of the enactment of this Act.  
 
